Citation Nr: 1526658	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  05-36 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for Graves' disease.

2.  Entitlement to service connection for a chronic disability manifested by joint pain, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for a chronic disability manifested by abnormal liver enzymes, hyperlipidemia, possible adrenal insufficiency, and elevated temperatures, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for migraines associated with nausea and vomiting.  

5.  Entitlement to service connection for a chronic gynecological disability manifested by abnormal pap smears and abnormal bleeding, to include as due to undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991, with service in Southwest Asia from January 7, 1991 to May 25, 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

These matters were remanded by the Board in March 2008, June 2011, and February 2013.  In June 2014, the Board in relevant part remanded the issue of entitlement to service connection for a chronic disorder manifested by gastrointestinal signs and symptoms and abnormal pap smears, and denied entitlement to service connection for Graves' disease and entitlement to service connection for a chronic disorder manifested by abnormal liver enzymes, hyperlipidemia, possible adrenal insufficiency, elevated temperatures, and joint pain.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court issued an order granting a Joint Motion for Remand.  

The issues in this case have been recharacterized to separately adjudicate entitlement to service connection for a chronic disability manifested by joint pain, and entitlement to service connection for a chronic disorder manifested by abnormal liver enzymes, hyperlipidemia, possible adrenal insufficiency, and elevated temperatures (previously combined as one issue).  The issues in this case have also been recharacterized to separately adjudicate entitlement to service connection for migraines associated with nausea and vomiting (previously characterized as gastrointestinal signs and symptoms), and entitlement to service connection for a chronic gynecological disability manifested by abnormal pap smears and abnormal bleeding because the claim reasonably encompasses gynecological disorders beyond abnormal pap smears and abnormal bleeding.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This recharacterization is appropriate due to the Veteran's report in her April 2013 VA examination that she has experienced menstrual disorders, specifically including bleeding every two weeks that resulted in a hysterectomy in November 2011, the fact that the Veteran's claims all center around undiagnosed illness, and the inclusion of menstrual disorder as one of the signs or symptoms of undiagnosed illness in the regulations.  38 C.F.R. § 3.317(b).  

Several issues have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Specifically, inasmuch as the August 2003 claim requested to reopen all the issues she had previously been denied, it can be interpreted as a claim to reopen entitlement to service connection for a respiratory disorder, cold sweats, and abdominal pain.  Entitlement to service connection for muscle loss, weight loss, anemia, night and day sweats, and heart palpations were raised in the Veteran's June 2005 notice of disagreement.  As these issues were not adjudicated by the AOJ, the Board does not have jurisdiction and must refer the matters to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to service connection for Graves' disease, entitlement to service connection for a chronic disability manifested by abnormal liver enzymes, hyperlipidemia, possible adrenal insufficiency, and elevated temperatures, and entitlement to service connection for a chronic gynecological disability manifested by abnormal pap smears and abnormal bleeding, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on active duty in the Southwest Asia theater of operations during the Persian Gulf War.  

2.  The most probative evidence of record demonstrates that the Veteran has chronic joint pain as a manifestation of an undiagnosed illness due to her Persian Gulf War service, which can at least be rated as compensable.  

3.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's migraines associated with nausea and vomiting were incurred in service.  


CONCLUSIONS OF LAW

1.  Chronic joint pain, as a manifestation of an undiagnosed illness, is presumed to have been incurred during the Veteran's Persian Gulf War service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).  

2.  The criteria for service connection for migraines, associated with nausea and vomiting, are met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claims before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   


Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, service connection may be established for a chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or diseases and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation) indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  38 C.F.R. § 3.317(a)(2).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 111, 38 C.F.R. § 3.317.

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Joint Pain

An August 2004 VA examination noted that the Veteran reported joint pain, particularly in her pelvis and elbows, which waxes and wanes a couple of times a month.  There was no report of trauma.  The examiner wrote that the Veteran's joint pain was of unclear etiology.  A July 2011 VA examination noted a normal joint exam, and x-rays within normal limits.  

An April 2013 VA examination noted joint pain in her hips, shoulder, and knees without evidence of joint swelling, effusion, tenderness, or laxity, or other objective evidence of joint abnormalities.  The examiner gave a negative opinion, explaining that subjective complaints in the presence of no objective clinical findings is not a high value reliable symptom, and that pain is a subjective complaint.  The examiner stated that the Veteran has orthopedically and radiographically normal bilateral shoulders and that no nexus to military service can be established.  

The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, in Joyner v. McDonald, 766 F.3d. 1393 (2014), the Federal Circuit recently found that "pain, such as muscle pain or joint pain, may establish an undiagnosed illness that causes a qualifying chronic disability."  
 

The record reflects that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, 38 U.S.C.A. § 1117 and Joyner are for application.  Her joint pain has not been attributed to a known clinical diagnosis.  Painful joint motion warrants at least a compensable rating under the VA rating schedule.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that she is entitled to a grant of service connection for joint pain pursuant to the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Migraines

An April 2013 VA examination diagnosed the Veteran with migraines.  The examiner noted that nausea is associated with her headaches.  The Veteran described her headaches as left-sided down her cheek and into her neck.  The examiner later asserted that the Veteran's condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness, and wrote that the Veteran's headaches are considered presumptive for serving in the Gulf region, but that the Veteran's headache condition is not an undiagnosed illness or partially diagnosed illness as it is an established diagnosis.  

A July 2013 VA examination as to headaches noted that the April 2013 examination was in error in saying that headaches are a presumed condition as headaches are not a presumed condition of service in the Gulf.  The examiner stated that she was not qualified to comment on the psychological basis of the headaches as headaches are a common complaint in the general population and not a unique condition to veterans, and it would be mere speculation to know which is the primary causative and etiological cause of the Veteran's headaches.  

A February 2015 VA examination as to headaches noted a diagnosis of migraine to include migraine variants, and that the Veteran had symptoms of nausea and vomiting associated with her headaches.  The February 2015 examiner opined that it is at least as likely as not that the Veteran's headache disorder was incurred in or caused by the claimed in-service injury, event, or illness.  In rationale, the examiner noted that there was a pre-existing history of childhood headaches noted on the enlistment exam in 1988, but no evidence of a problem with headaches in the military until 1996 after deployment.  The examiner opined that it is likely that the constant headache and incapacitating headaches are a continuation of the headaches that occurred in the military, although the inability to remediate the headaches is unclear.  The examiner also stated that although the Veteran has chronic problems with nausea and vomiting of unknown etiology, she clearly states that nausea and vomiting are always involved with the incapacitating headaches.  

The Board notes that although the Veteran's July 1988 report of medical history notes frequent or severe headaches, a headache disorder was not noted in the July 1988 entrance examination.  Therefore, the presumption of soundness attaches, and has not been rebutted by clear and unmistakable evidence.  38 C.F.R. § 3.304(b).  

As the February 2015 examination provided a diagnosis of a current disability as well as a positive nexus opinion, the most probative evidence of record supports a grant of service connection for migraines associated with nausea and vomiting.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a chronic disability manifested by joint pain, as a manifestation of undiagnosed illness, is granted.  

Entitlement to service connection for chronic migraines associated with nausea and vomiting is granted.  


REMAND

As to the issue of service connection for Graves' disease, an April 2013 VA examination found that Graves' disease was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that currently presumptive conditions for veterans who served in the Gulf region do not include Graves' disease, and that Graves' disease is one of the most common autoimmune diseases.  The examiner also asserted that the weight of medical evidence is against a relationship between Graves' disease and serving in the Gulf region, and that Graves' disease is not considered an undiagnosed illness, partially diagnosed illness or other condition related to serving in the Gulf region.  Although the examiner made a blanket statement that Graves' disease is not a condition related to serving in the Gulf region, additional explanation is necessary as to whether the Veteran's Graves' disease may be considered a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  Although the regulations do not specifically list Graves' disease as one of its examples of a medically unexplained chronic multisymptom illness, the examples in the regulation are not an exhaustive list.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(i)(B).  As the examiner did not explain the etiology of the Veteran's Graves' disease, an additional opinion should be obtained upon remand that specifically considers whether Graves' disease is a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  

As to a chronic gynecological disability, the Board notes that the October 2014 VA examination found that there is no concrete evidence that nausea and vomiting are related to, a direct result of, or a residual of the Veteran's abnormal vaginal bleeding that resulted in a hysterectomy, and that there is no evidence of signs or symptoms of gynecological problems while in service that would be related to the Veteran's hysterectomy in 2011.  The April 2013 VA examination found that the Veteran has no history of abnormal pap smears, and that her hysterectomy was due to abnormal uterine bleeding, but did not discuss the etiology of that abnormal uterine bleeding or whether it might be a sign of an undiagnosed illness.  Therefore, upon remand, a supplemental opinion should be obtained to consider whether the Veteran has a chronic gynecological disability manifested by abnormal pap smears and irregular bleeding, and whether such might be indicative of an undiagnosed illness.  

As to entitlement to service connection for a chronic disorder manifested by abnormal liver enzymes, hyperlipidemia, possible adrenal insufficiency, and elevated temperatures, the April 2013 VA examination and a May 2013 supplement discuss these symptoms but an additional supplemental opinion is required.  As to the Veteran's hyperlipidemia, the examiner found that the Veteran has an independent age related diagnosis of low-density lipoprotein-dominant lipid disorder which is a risk factor for cardiovascular disease, but did not provide clear opinions as to whether this disorder is a manifestation of an undiagnosed illness, and whether this condition is at least as likely as not related to service.  Therefore, upon remand a supplemental opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician, and obtain the supplemental opinions discussed below.  After reviewing the claims, the clinician is asked:

(i) to provide an opinion as to whether the Veteran has any chronic disability manifested by abnormal liver enzymes, hyperlipidemia, possible adrenal insufficiency, and/or elevated temperatures; if so, whether such is a manifestation of an undiagnosed illness, and whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to service.  

(ii) to provide an opinion as to whether the Veteran's Graves' disease is a medically unexplained chronic multisymptom illness, and if so, whether it is at least as likely as not etiologically related to service.  The clinician is advised that an illness does not need to be specifically listed in the regulation to be considered a medically unexplained chronic multisymptom illness.  The definition of medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(i)(B);

(iii) to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a chronic gynecological disability manifested by abnormal pap smears and abnormal bleeding.  Any opinion provided should specifically address the possibility that the Veteran's menstrual disorder may be a manifestation of an undiagnosed illness.  

All opinions offered must be supported by a complete rationale.  If the clinician feels that an additional VA examination would be helpful, then an examination should be scheduled.  

2.   After completing the above development, readjudicate the issues on appeal.  If any benefit remains denied, issue a Supplemental Statement of the Case, and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


